IN THE SUPREME COURT OF THE STATE OF DELAWARE

IRONWORKERS DISTRICT             §
COUNCIL OF PHILADELPHIA &        §§      No. 286, 2015 D
VICINITY RETIREMENT &            §
PENSION PLAN,                    §
                                 §
     Plaintiff Below-Appellant,  §
                                 §
     v.                          §
                                 §
LAMBERTO ANDREOTTI, BART         §    No. C.A.
                                          286, 2015
                                               No. 9714-VCG
BAUDLER, JOHN BEDBROOK,          §
SAMUEL W. BODMAN, JAMES          §    Court Below: Court of Chancery
BOREL, RICHARD H. BROWN,         §    of the State of Delaware
ROBERT A. BROWN, DENNIS          §
BYRON, BERTRAND P.               §    C.A. No. 9714-VCG
COLLOMB, THOMAS M.               §
CONNELLY, DANIEL J.              §
COSGROVE, CURTIS J.              §
CRAWFORD, ALEXANDER              §
M. CUTLER, JOHN T. DILLON,       §
ELEUTHERE I. DU PONT, ERIK       §
FYRWALD, MARILLYN A.             §
HEWSON, CHARLES O.               §
HOLLIDAY, ROBERT C.              §
IWIG, DANIEL E. JACOBI, LOIS D. §
JULIBER, JEFFREY L. KEEFER,      §
ELLEN KULLMAN, MICHAEL           §
LASSNER, TRACY LINBO, CARL       §
J. LUKACH, JUDITH MCKAY,         §
WILLIAM NIEBUR, DEAN             §
OESTREICH, WILLIAM K.            §
REILLY, THOMAS L. SAGER,         §
PAUL SCHICKLER, JOHN SOPER, §
LEE M. THOMAS, PATRICK J.        §
WARD,                            §
                                 §
     Defendants Below-Appellees, §
                                 §
      and                       §
                                §
E. I. DU PONT DE NEMOURS AND §
COMPANY,                        §
                                §
       Nominal Defendant Below- §
       Appellee.                §

                           Submitted: January 27, 2016
                           Decided:   January 28, 2016

Before STRINE, Chief Justice; HOLLAND, VAUGHN, SEITZ, Justices; and
MEDINILLA, Judge, constituting the Court en Banc.

                                      ORDER

      This 28th day of January 2016, having considered this matter on the briefs

filed by the parties and after oral argument, we find it evident that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its May 8, 2015 decision.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice





 Sitting by designation under Del. Const. art. IV, § 12.
1
 Ironworkers Dist. Council of Phila. & Vicinity Ret. & Pension Plan v. Andreotti, 2015 WL
2270673 (Del. Ch. May 8, 2015).

                                           2